



COURT OF APPEAL FOR ONTARIO

CITATION:
K & L Multi Trades
    Inc. v. Bank of Nova Scotia, 2012 ONCA 180

DATE: 20120321

DOCKET: C54493

MacPherson and Juriansz JJ.A., and Pattillo J. (
ad
    hoc
)

BETWEEN

K & L Multi Trades Inc. and 1466662 Ontario
    Inc. Carrying on business under the firm name and style K & L Multi-Trades
    and Brendan Loder

Plaintiff (Appellant)

and

The Bank of Nova Scotia

Defendant (Respondent)

Patrick DiMonte, for the appellant

Brendan Wong, for the respondent

Heard and released orally: March 19, 2012

On appeal from the judgment of Justice Mark L. Edwards of
    the Superior Court of Justice, dated September 27, 2011.

ENDORSEMENT

[1]

The appellant Brendan Loder appeals from the judgment of Edwards
    J. of the Superior Court of Justice dated September 27, 2011.  In his judgment,
    the motion judge struck out Loders Statement of Claim for failure to disclose
    a reasonable cause of action and dismissed Loders motion for leave to amend
    his claim on the ground that it too disclosed no cause of action.

[2]

The appellant contends that the motion judge erred by not
    allowing him to amend his statement of claim to plead that as a guarantor,
    indemnifier or surety of the obligations of the corporation of which he was a
    shareholder, he had the right to assert a claim against the bank for
    negligence.

[3]

We do not agree with this submission.  As the motion judge
    correctly pointed out, Loder does not allege that he guaranteed the
    corporations obligations to the respondent bank.  Rather, Loders claim is
    based on his becoming indebted to third parties other than the bank, including
    Canada Revenue Agency.  Any obligations to the corporations creditors arise
    independent of the bank.  Thus, there is simply no
lis
between Loder
    and the bank.

[4]

We also agree with the motion judges conclusion that Loders
    potential claim is derivative of the corporations claim and should therefore
    only be asserted by the corporation.  The motion judges application of this
    courts decision in
Walters v. Royal Bank of Canada
, [2000] O.J. No.
    702, was correct.

[5]

The appeal is dismissed.  Costs to the respondent fixed at $4000
    inclusive of disbursements and HST.

J.C.
    MacPherson J.A.

R.G.
    Juriansz J.A.

L.A.
    Pattillo J. (ad hoc)


